Citation Nr: 1539356	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-08 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent from July 28, 2008 and 50 percent from August 10, 2009 for acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TIDU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Friend of Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disability to include PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting an initial rating of 70 percent for PTSD, and remanding the Veteran's claim of entitlement to an initial rating greater than 70 percent for PTSD and entitlement to TDIU there is no need to discuss whether the Veteran has received sufficient notice with regard to these claims, given that any error would be harmless.

A. Increased Rating - Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015). Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119 (1999).

B. Increased Rating - PTSD Rating Criteria

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id 

C. Interpreting GAF Scores

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive. The same is true of any physician's statement as to the severity of a disability. It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

D. Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The extent of social impairment is to be considered, but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment. 38 C.F.R. 
 § 4.126(b).

Merits

In this case, the Veteran contends that his PTSD symptoms and the effect that those symptoms have on his social and occupational functioning warrant an increased rating.

The Board finds that the Veteran's anxiety disability to include PTSD should be rated at 70 percent disabling.  Takin in chronological order the severity of the Veteran's PTSD becomes starkly apparent.  In his first October 2008 VA examination to address his acquired psychiatric disability, the VA examiner notes that the Veteran was arrested most recently in 2007 for violence and "gunplay," he notes that the Veteran has been divorced three times from the same woman, and that he has poor impulse control.  This VA examiner wrote that these disturbance cause clinically significant distress or impairment in social and occupational or other important areas of functioning.  These symptoms and the VA examiner's conclusion of the impact of the Veteran's acquired psychiatric disability on his social and occupational functioning is consistent with the criteria for a 70 percent rating.  

Following this evaluation, the VA treatment records provide evidence of consistent symptoms and a consistent assessment of his general functioning per the GAF scores of 50 from April 2009 to February 2013.  In fact, one VA treatment note in April 2009 records that the Veteran lacked any fulfillment in life and contemplated suicide.  As referenced above a GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, the Veteran and his friend testified at his hearing of his problems with impulse control, severe isolation requiring him to spend time in the woods away from people, anger outbursts when people do not do what "they should," daily panic attacks, irritability, weekly suicidal or homicidal ideations, and avoids contact with everyone except his son. Thus, the Board finds that these VA treatment records, examinations and the testimony at the hearing establish that the severity of the Veteran's acquired psychiatric disability is consistent with the criteria for a 70 percent rating, indicating occupational and social impairment with deficiencies in most areas. 

The Board has determined that staged ratings are not appropriate in this case, and that the Veteran's 70 percent rating should granted back to the date of his claim. See Fenderson v. West, 12 Vet. App. 119 (1999) (VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal). 

Because the issue of entitlement to a rating greater than 70 percent is being remanded, the Board does not need to discuss why the next higher rating is not appropriate.

ORDER

Entitlement to an initial acquired psychiatric disability to include PTSD rating of 70 percent for the entirety of the appeal is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to increase rating for in excess of 70 percent for PTSD. The Veteran has claimed since his last VA examination that his acquired psychiatric disability to include PTSD has worsened.  See May 15, 2015 Hearing Transcript, p. 10.  The Board notes that the Veteran testified "I have to go, always just stay gone now... in the woods."  This reference to isolation in the woods has led to Board to determine that the Veteran's symptoms have deteriorated since his last VA examination to determine the status of his acquired psychiatric disability was in August 2009.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Regarding the Veteran's claim for TDIU, the Board notes that the outcome of the Veteran's claims for increased rating in excess of 70 percent for an acquired psychiatric disability to include PTSD could impact the adjudication of his TDIU claim. Therefore, these claims are inextricably intertwined, and a Board decision on the TDIU claim at this time would be premature. See Henderson v. West, 12 Vet.App. 11, 20 (1998) (two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disability and PTSD. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for VA examination(s) with the appropriate VA examiner(s) to determine the current nature and severity of the Veteran's acquired psychiatric disability to include PTSD.  The Veteran's claims folder (including a copy of this remand) must be provided to and reviewed by the VA examiner as part of the examination, and a notation to the effect that this review has taken place should be made in the evaluation report. All studies and tests should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding his acquired psychiatric disability to include PTSD and considering the pertinent information in the record in its entirety, the VA examiner should comment on the severity of these disabilities. 

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's acquired psychiatric disability to include PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD.

3.  After the above development is accomplished, schedule the Veteran for an examination to determine the degree of occupational functional impairment caused by the Veteran's service-connected disabilities, i.e. whether they render him unable to obtain or maintain substantial gainful employment. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination. A notation to the effect that this review has taken place should be made in the evaluation report. All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.

4.  Ensure that the examination report complies with this remand and the questions presented in this request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial increased rating in excess of 70 percent for an acquired psychiatric disability to include PTSD, and entitlement to TDIU. If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


